



Exhibit 10.5
RADIAN GROUP INC.
EQUITY COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT
TERMS AND CONDITIONS
These Terms and Conditions (“Terms and Conditions”) are part of the Restricted
Stock Unit Grant made as of May 13, 2020 (the “Grant Date”), by Radian Group
Inc., a Delaware corporation (the “Company”), to #ParticipantName#, an employee
of the Company (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. Equity Compensation Plan (the “Plan”) permits the
grant of Restricted Stock Units in accordance with the terms and provisions of
the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Grant of Restricted Stock Units.
The Company hereby awards to the Grantee #QuantityGranted# Restricted Stock
Units (hereinafter, the “Restricted Stock Units”), subject to the vesting and
other conditions of these Terms and Conditions.
2.Vesting.
(a)General Vesting Terms. Provided the Grantee remains employed by the Company
or a Subsidiary through the applicable vesting date set forth in this Section 2
(the “Vesting Date”) and meets all applicable requirements set forth in these
Terms and Conditions, the Restricted Stock Units awarded under these Terms and
Conditions shall vest as follows, except as set forth in Sections 2(b), 2(c),
2(d) and 2(e) below (the period over which the Restricted Stock Units vest is
referred to as the “Restriction Period”):





--------------------------------------------------------------------------------




Vesting DateVested Restricted Stock Units
1st Anniversary of the Grant Date
33% of the awarded Restricted Stock Units
2nd Anniversary of the Grant Date
33% of the awarded Restricted Stock Units
3rd Anniversary of the Grant Date
34% of the awarded Restricted Stock Units

(b)Retirement.
(i)If the Grantee terminates employment during the Restriction Period because
of the Grantee’s Retirement, the Grantee’s Restricted Stock Units will
automatically vest in full on the date of such termination of employment.
(ii)For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service without Cause, other than on account of death
or Disability (as defined below), (A) following the Grantee’s attainment of age
65 and completion of five years of service with the Company or a Subsidiary, or
(B) following the Grantee’s attainment of age 55 and completion of 10 years of
service with the Company or a Subsidiary.
(iii)For purposes of these Terms and Conditions, “Cause” shall mean the
Grantee’s (A) indictment for, conviction of, or pleading nolo contendere to, a
felony or a crime involving fraud, misrepresentation, or moral turpitude
(excluding traffic offenses other than traffic offenses involving the use of
alcohol or illegal substances), (B) fraud, dishonesty, theft, or
misappropriation of funds in connection with the Grantee’s duties with the
Company and its Subsidiaries, (C) material violation of the Company’s Code of
Conduct or employment policies, as in effect from time to time, (D) gross
negligence or willful misconduct in the performance of the Grantee’s duties with
the Company and its Subsidiaries, or (E) a breach of any written
confidentiality, nonsolicitation, or noncompetition covenant with the Company or
an Affiliate, in each case as determined in the sole discretion of the
Committee. In the event that the Committee determines that the Grantee engaged
in any of the foregoing activities that are grounds for termination for Cause at
any time, the Committee may determine that the Grantee’s termination of
employment was a termination for Cause, even if not so designated at the date of
termination.
(c)Involuntary Termination.
(i)Except as set forth in Section 2(e) below, if the Grantee terminates
employment on or before the first Vesting Date because of an Involuntary
Termination, 33% of the Grantee’s Restricted Stock Units will automatically vest
on the date of such termination of employment and the remaining unvested
Restricted Stock Units shall be immediately forfeited. If the Grantee terminates
employment during the Restriction Period and after the first Vesting Date
because of an Involuntary Termination, the Grantee’s Restricted Stock Units will
automatically vest in full on the date of such termination of employment.
(ii)For purposes of these Terms and Conditions, the term “Involuntary
Termination” shall mean the Grantee’s separation from service from the Company
and its Subsidiaries on account of a termination by the Company or a Subsidiary
without Cause, other than on account of Retirement, death or Disability;
provided the Grantee signs and does not revoke a release and waiver of claims in
favor of the Company and its Affiliates in a form



--------------------------------------------------------------------------------



provided by the Company or Subsidiary, as applicable. A termination by the
Grantee for Good Reason under the Grantee’s executive severance agreement shall
be deemed to be an Involuntary Termination. For purposes of these Terms and
Conditions, “Good Reason” shall have the meaning assigned to it in the Grantee’s
executive severance agreement.
(d)Death or Disability. In the event of the Grantee’s death or Disability while
employed by the Company or a Subsidiary during the Restriction Period, the
Grantee’s Restricted Stock Units will automatically vest in full on the date of
the Grantee’s death or Disability, as applicable. For purposes of these Terms
and Conditions, the term “Disability” shall mean a physical or mental impairment
of sufficient severity that the Grantee is both eligible for and in receipt of
benefits under the long-term disability program maintained by the Company or a
Subsidiary, as applicable, and that meets the requirements of a disability under
section 409A of the Code, provided that the Grantee completes 30 days of active
service with the Company at any time after the Grant Date and prior to the first
Vesting Date. The date of Disability for purposes of these Terms and Conditions
is the date on which the Grantee commences to receive such long-term disability
benefits. In the event that the Grantee is not in active service on the Grant
Date (for example, on account of short-term disability) and the Grantee does not
return to the Company and complete 30 days of active service with the Company
prior to the first Vesting Date, the award will be forfeited.
(e)Change of Control. Notwithstanding the foregoing, if, during the Restriction
Period, a Change of Control occurs and the Grantee’s employment with the Company
and its Subsidiaries is terminated by the Company or a Subsidiary without Cause,
or the Grantee terminates employment for Good Reason, and the Grantee’s date of
termination of employment (or in the event of the Grantee’s termination for Good
Reason, the event giving rise to Good Reason) occurs during the period beginning
on the date that is 90 days before the Change of Control and ending on the date
that is one year following the Change of Control, the unvested Restricted Stock
Units will automatically vest as of the Grantee’s date of termination of
employment (or, if later, on the date of the Change of Control).
(f)Other Termination. Except as provided in Sections 2(b), 2(c), 2(d) and 2(e),
in the event of a termination of employment, the Grantee will forfeit all
Restricted Stock Units that do not vest either before the termination date or on
the termination date associated with such termination. Except as provided in
Section 2(e), no Restricted Stock Units will vest after the Grantee’s employment
with the Company or a Subsidiary has terminated for any reason. For
clarification purposes, in the event the Grantee’s employment is terminated by
the Company or a Subsidiary for Cause, the outstanding Restricted Stock Units
held by such Grantee shall immediately terminate and be of no further force or
effect.
3.Restricted Stock Units Account.
The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.Dividend Equivalents.



--------------------------------------------------------------------------------



        Dividend equivalents shall accrue with respect to the Grantee’s
Restricted Stock Units and shall be payable subject to the same vesting terms
and other conditions as the Restricted Stock Units to which they relate.
Dividend equivalents shall be credited on the Restricted Stock Units when
dividends are declared on shares of Common Stock from the Grant Date until the
payment date for the vested Restricted Stock Units. The Company will keep
records of dividend equivalents in a non-interest bearing bookkeeping account
for the Grantee. No interest will be credited to any such account. Vested
dividend equivalents shall be paid in cash at the same time and subject to the
same terms as the underlying vested Restricted Stock Units. If and to the extent
that the underlying Restricted Stock Units are forfeited, all related dividend
equivalents shall also be forfeited. For the avoidance of doubt, if the Grantee
elects to defer payment of the Restricted Stock Units under a Company deferred
compensation plan, the payment date for accrued dividend equivalents will be
determined based on the terms of the applicable deferred compensation plan.
5.Conversion of Restricted Stock Units.
(a)Except as otherwise provided in this Section 5, if the Restricted Stock Units
vest in accordance with Section 2(a), the Grantee shall be entitled to receive
payment of the vested Restricted Stock Units within 90 days after the applicable
Vesting Date.
(b)The vested Restricted Stock Units shall be paid earlier than the applicable
Vesting Date in the following circumstances:
(i)If the Restricted Stock Units vest in accordance with Section 2(b)
(Retirement), Section 2(c) (Involuntary Termination), or Section 2(d) (death or
Disability), the Grantee shall receive payment of the vested Restricted Stock
Units within 90 days after the date of the Grantee’s termination of employment
on account of Retirement, Involuntary Termination or death, or the date of
Disability, as applicable.
(ii)If a Change of Control occurs and the Grantee’s employment terminates in
accordance with Section 2(e), the Grantee shall receive payment of the vested
Restricted Stock Units within 90 days after the date of the Grantee’s
termination of employment (or, if later, on the date of the Change of Control).
(c)On the applicable payment date, each vested Restricted Stock Unit credited to
the Grantee’s account shall be settled in whole shares of Common Stock of the
Company equal to the number of vested Restricted Stock Units, subject to
compliance with the six-month delay described in Section 17 below, if
applicable, and the payment of any federal, state, local, or foreign withholding
taxes as described in Section 13 below, and subject to compliance with the
restrictive covenants in Section 7 below. The obligation of the Company to
distribute shares shall be subject to the rights of the Company as set forth in
the Plan and to all applicable laws, rules, regulations, and such approvals by
governmental agencies as may be deemed appropriate by the Committee, including
as set forth in Section 15 below.



--------------------------------------------------------------------------------



(d)Notwithstanding the foregoing, if the Grantee elects to defer payment of the
Restricted Stock Units under the Company’s applicable deferred compensation
plan, payment shall be made in the form and at the time specified under such
plan.
6.Certain Corporate Changes.
If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee to reflect the effect of such event or change in the Company’s
capital structure in such a way as to preserve the value of the Restricted Stock
Units. Any adjustment that occurs under the terms of this Section 6 or the Plan
will not change the timing or form of payment with respect to any Restricted
Stock Units except in accordance with section 409A of the Code.
7.Restrictive Covenants.
(a)The Grantee acknowledges and agrees that, during and after the Grantee’s
employment with the Company or any of its Affiliates, the Grantee will be
subject to, and will comply with, the applicable confidentiality and other terms
specified in the Company’s Code of Conduct and Ethics, including terms
applicable to former employees. A copy of the Code of Conduct and Ethics has
been provided to the Grantee and can be accessed on the Company’s intranet. The
Code of Conduct and Ethics, including any future revisions to the Code of
Conduct and Ethics, are incorporated into and made a part of these Terms and
Conditions as if fully set forth herein.
(b)The Grantee acknowledges that the Grantee’s relationship with the Company and
its Affiliates is one of confidence and trust such that the Grantee is, and may
in the future be, privy to and/or the Grantee will develop Confidential
Information and Trade Secrets of the Company or any of its Affiliates. Subject
to the provisions of subsection (j), the Grantee agrees that, at all times
during the Grantee’s employment and after the Grantee’s employment with the
Company or any of its Affiliates terminates for any reason, whether by the
Grantee or by the Company or any of its Affiliates, the Grantee will hold in
strictest confidence and will not disclose, use, or publish any Confidential
Information and Trade Secrets, except as and only to the extent such disclosure,
use, or publication is required during the Grantee’s employment with the Company
or any of its Affiliates for the Grantee to fulfill the Grantee’s job duties and
responsibilities to the Company or any of its Affiliates. At all times during
the Grantee’s employment and after the Grantee’s termination of employment, the
Grantee agrees that the Grantee shall take all reasonable precautions to prevent
the inadvertent or accidental disclosure of Confidential Information and Trade
Secrets. The Grantee hereby assigns to the Company any rights the Grantee may
have or acquire in Confidential Information and Trade Secrets, whether developed
by the Grantee or others, and the Grantee acknowledges and agrees that all
Confidential Information and Trade Secrets shall be the sole property of the
Company and its assigns. For purposes of these Terms and Conditions,
“Confidential Information and Trade



--------------------------------------------------------------------------------



Secrets” shall mean information that the Company or any of its Affiliates owns
or possesses, that the Company or any of its Affiliates have developed at
significant expense and effort, that they use or that is potentially useful in
the business of the Company or any of its Affiliates, that the Company or any of
its Affiliates treat as proprietary, private, or confidential, and that is not
generally known to the public.
(c)The Grantee acknowledges and agrees that, during the Grantee’s employment
with the Company or any of its Affiliates, and for the 12 month period
immediately following the Grantee’s termination of employment for any reason,
and subject to subsection (l) below (the “Restricted Period”), the Grantee will
not, without the Company’s express written consent, engage (directly or
indirectly) in any employment or business activity within the United States
whose primary business involves or is related to providing any mortgage- or real
estate-related service or product that, during the Grantee’s employment, the
Company or any of its Affiliates provides or is actively engaged in developing
through the use of Confidential Information and Trade Secrets; provided however,
the foregoing restriction shall only apply to such service or product for which
the Grantee has had access to Confidential Information and Trade Secrets or
otherwise has had active involvement. The Grantee further agrees that, given the
nature of the business of the Company and its Affiliates and the Grantee’s
position with the Company, a nationwide geographic scope is appropriate and
reasonable.
(d)The Grantee acknowledges and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, directly or indirectly through others, (i) hire
or attempt to hire any employee of the Company or any of its Affiliates, (ii)
solicit or attempt to solicit any employee of the Company or any of its
Affiliates to become an employee, consultant, or independent contractor to, for,
or of any other person or business entity, or (iii) solicit or attempt to
solicit any employee, or any consultant or independent contractor of the Company
or any of its Affiliates to change or terminate his or her relationship with the
Company or any of its Affiliates, unless in each case more than six months shall
have elapsed between the last day of such person’s employment or service with
the Company or any of its Affiliates and the first date of such solicitation or
hiring or attempt to solicit or hire. If any employee, consultant, or
independent contractor is hired or solicited by any entity that has hired or
agreed to hire the Grantee, such hiring or solicitation shall be conclusively
presumed to be a violation of these Terms and Conditions; provided, however,
that any hiring or solicitation pursuant to a general solicitation conducted by
an entity that has hired or agreed to hire the Grantee, or by a headhunter
employed by such entity, which does not involve the Grantee, shall not be a
violation of this subsection (d).
(e)The Grantee covenants and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, either directly or indirectly through others:
(i) solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
Grantee’s date of termination or any actively sought prospective customer of the
Company or any of its



--------------------------------------------------------------------------------



Affiliates for the purpose of providing such customer or actively sought
prospective customer with services or products competitive with those offered by
the Company or any of its Affiliates during the Grantee’s employment with the
Company or any of its Affiliates; or
(ii) encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Grantee’s date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its Affiliates.
(f)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company or any of its Affiliates at
significant expense and effort, and that the restrictions contained in this
Section 7 are reasonable and necessary to protect the legitimate business
interests of the Company or any of its Affiliates.
(g)The parties to these Terms and Conditions acknowledge and agree that any
breach by the Grantee of any of the covenants or agreements contained in this
Section 7 will result in irreparable injury to the Company or any of its
Affiliates, as the case may be, for which money damages could not adequately
compensate such entity. Therefore, the Company or any of its Affiliates shall
have the right (in addition to any other rights and remedies which it may have
at law or in equity and in addition to the forfeiture requirements set forth in
subsection (h) below) to seek to enforce this Section 7 and any of its
provisions by injunction, specific performance, or other equitable relief,
without bond and without prejudice to any other rights and remedies that the
Company or any of its Affiliates may have for a breach, or threatened breach, of
the restrictive covenants set forth in this Section 7. The Grantee agrees that
in any action in which the Company or any of its Affiliates seeks injunction,
specific performance, or other equitable relief, the Grantee will not assert or
contend that any of the provisions of this Section 7 are unreasonable or
otherwise unenforceable. The Grantee irrevocably and unconditionally (i) agrees
that any legal proceeding arising out of these Terms and Conditions may be
brought only in the United States District Court for the Eastern District of
Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Philadelphia County,
Pennsylvania, (ii) consents to the sole and exclusive jurisdiction and venue of
such court in any such proceeding, and (iii) waives any objection to the laying
of venue of any such proceeding in any such court. The Grantee also irrevocably
and unconditionally consents to the service of any process, pleadings, notices,
or other papers.
(h)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 7 or the Grantee’s
employment is terminated by the Company or an Affiliate for Cause, including a
determination by the Committee that the Grantee has engaged in any activity, at
any time, that would be grounds for termination of the Grantee’s employment for
Cause:
(i) The Committee may in its discretion determine that the Grantee shall forfeit
the outstanding Restricted Stock Units (without regard to whether the Restricted
Stock Units have vested, except as to the vested shares where forfeiture of
vested shares is expressly



--------------------------------------------------------------------------------



prohibited by law), and the outstanding Restricted Stock Units shall immediately
terminate, and
(ii) The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the Fair Market Value of
such shares of Common Stock as of the date of disposition. The Committee shall
exercise the right of recoupment provided in this subsection (h)(ii) within (x)
180 days after the Committee’s discovery of the Grantee’s breach of any of the
covenants or agreements contained in this Section 7, or (y) within 180 days
after the later of (A) the Grantee’s termination of employment by the Company or
an Affiliate for Cause, or (B) the Committee’s discovery of circumstances that,
if known to the Committee, would have been grounds for termination for Cause;
provided, however, that this right of recoupment shall not limit the Board’s
recoupment authority under any applicable clawback or recoupment policy of the
Board.
(i)If any portion of the covenants or agreements contained in this Section 7,
the specific forfeiture provisions related to vested shares, or the application
thereof, is construed to be invalid or unenforceable, the other portions of such
covenants or agreements or the application thereof shall not be affected and
shall be given full force and effect without regard to the invalid or
unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 7 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Section 7 shall survive the
termination of the Grantee’s employment with the Company or any of its
Affiliates and shall survive the termination of these Terms and Conditions.
(j)Nothing in these Terms and Conditions, including any restrictions on the use
of Confidential Information and Trade Secrets, shall prohibit or restrict the
Grantee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state, or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of Confidential Information and Trade Secrets,
the Grantee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible. Please take notice that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.



--------------------------------------------------------------------------------



(k)Nothing in these Terms and Conditions shall be deemed to constitute the grant
of any license or other right to the Grantee in respect of any Confidential
Information and Trade Secrets or other data, tangible property, or intellectual
property of the Company or any of its Affiliates.
(l)Should the Grantee violate any of the restrictive covenants of these Terms
and Conditions, then the period of the Grantee’s breach of such covenant
(“Violation Period”) shall stop the running of the corresponding Restricted
Period. Once the Grantee resumes compliance with the restrictive covenant, the
Restricted Period applicable to such covenant shall be extended for a period
equal to the Violation Period so that the Company enjoys the full benefit of the
Grantee’s compliance with the restrictive covenant for the duration of the
corresponding Restricted Period.
(m)In the event of a conflict between the terms of the confidentiality,
non-competition or non-solicitation covenants in this Section 7 and a
confidentiality, non-competition or non-solicitation covenant in a prior stock
option, restricted stock unit or other equity grant agreement between the
Grantee and the Company, the confidentiality, non-competition and
non-solicitation covenants in this Section 7 shall control as of the Grant Date.
8.No Stockholder Rights.
The Grantee has no voting rights and no other ownership rights and privileges of
a stockholder with respect to the shares of Common Stock subject to the
Restricted Stock Units, except as otherwise provided in Section 4.
9.Retention Rights.
Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or a Subsidiary or shall
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee’s employment or service at any time.
10.Cancellation or Amendment.
This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.
11.Notice.
Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1500 Market
Street, Philadelphia, PA 19102, and any notice to the Grantee shall be addressed
to such Grantee at the current address shown on the payroll system of the
Company or a Subsidiary thereof, or to such other address as the Grantee may
designate to the Company in writing. Any notice provided for hereunder shall be
delivered by hand, sent by telecopy or electronic mail, or enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage and



--------------------------------------------------------------------------------



registry fee prepaid in the United States mail, or other mail delivery service.
Notice to the Company shall be deemed effective upon receipt. By receipt of
these Terms and Conditions, the Grantee hereby consents to the delivery of
information (including without limitation, information required to be delivered
to the Grantee pursuant to the applicable securities laws) regarding the
Company, the Plan, and the Restricted Stock Units via the Company’s electronic
mail system or other electronic delivery system.
12.Incorporation of Plan by Reference.
These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his or her beneficiaries,
and any other person having or claiming an interest in such Restricted Stock
Units. The settlement of any award with respect to Restricted Stock Units is
subject to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1500 Market Street, Philadelphia,
PA 19102.
13.Income Taxes; Withholding Taxes.
The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units. Without limiting the
foregoing, upon payment of the Restricted Stock Units, the Company may withhold
shares subject to the vested Restricted Stock Units to cover any of the
applicable withholding for related FICA tax and income tax liabilities.
14.Governing Law.
The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.
15.Grant Subject to Applicable Laws and Company Policies.
These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject



--------------------------------------------------------------------------------



to any applicable clawback or recoupment policies, share trading policies, and
other policies that may be implemented by the Board from time to time in
accordance with applicable law. Notwithstanding anything in these Terms and
Conditions to the contrary, the Plan, these Terms and Conditions, and the
Restricted Stock Units awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Restricted Stock Units as necessary to conform to
any restrictions imposed by any such laws, regulations, restrictions, or
governmental guidance or to conform to any applicable clawback or recoupment
policies, share trading policies, and other policies that may be implemented by
the Board from time to time. As a condition of participating in the Plan, and by
the Grantee’s acceptance of the Restricted Stock Units, the Grantee is deemed to
have agreed to any such modifications that may be imposed by the Committee, and
agrees to sign such waivers or acknowledgments as the Committee may deem
necessary or appropriate with respect to such modifications.
16.Assignment.
These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.
17.Section 409A.
This award of Restricted Stock Units is intended to be exempt from or comply
with the applicable requirements of section 409A of the Code and shall be
administered in accordance with section 409A of the Code. Notwithstanding
anything in these Terms and Conditions to the contrary, if the Restricted Stock
Units constitute “deferred compensation” under section 409A of the Code and the
Restricted Stock Units become vested and settled upon the Grantee’s termination
of employment, payment with respect to the Restricted Stock Units shall be
delayed for a period of six months after the Grantee’s termination of employment
if the Grantee is a “specified employee” as defined under section 409A of the
Code (as determined by the Committee), if required pursuant to section 409A of
the Code. If payment is delayed, the shares of Common Stock of the Company shall
be distributed within 30 days of the date that is the six-month anniversary of
the Grantee’s termination of employment. If the Grantee dies during the
six-month delay, the shares shall be distributed in accordance with the
Grantee’s will or under the applicable laws of descent and distribution.
Notwithstanding any provision to the contrary herein, payments made with respect
to this award of Restricted Stock Units may only be made in a manner and upon an
event permitted by section 409A of the Code, and all payments to be made upon a
termination of employment hereunder may only be made upon a “separation from
service” as defined under section 409A of the Code. To the extent that any
provision of these Terms and Conditions would cause a conflict with the
requirements of section 409A of the Code, or would cause the administration of
the Restricted Stock Units to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. In no event shall the Grantee, directly or
indirectly, designate the



--------------------------------------------------------------------------------



calendar year of payment. If the Restricted Stock Units constitute “deferred
compensation” under section 409A of the Code and payment is subject to the
execution of a release of claims in favor of the Company and its Affiliates, and
if payment with respect to the Restricted Stock Units that is subject to the
execution of the release could be made in more than one taxable year, payment
shall be made in the later taxable year.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Grant Date set forth above.
RADIAN GROUP INC.
By:
/s/ ANITA SCOTT
Name:Anita ScottTitle:
VP, Chief Human Resources Officer



By electronically acknowledging and accepting this award of Restricted Stock
Units following the date of the Company’s electronic notification to the
Grantee, the Grantee (a) acknowledges receipt of the Plan incorporated herein,
(b) acknowledges that he or she has read the Award Summary delivered in
connection with this grant of Restricted Stock Units and these Terms and
Conditions and understands the terms and conditions of them, (c) accepts the
award of the Restricted Stock Units described in these Terms and Conditions, (d)
agrees to be bound by the terms of the Plan and these Terms and Conditions, and
(e) agrees that all decisions and determinations of the Committee with respect
to the Restricted Stock Units shall be final and binding.





